Title: Notes on Senate Debates, [after 5 March 1800]
From: Jefferson, Thomas
To: 



[after 5 Mch. 1800]

1800. March. heretical doctrines maintained in Senate.

on the motion against the Aurora. that there is in every legal body of men a right of self preservation authorising them to do whatever is necessary for that purpose. by Tracy, Read, & Laurence.
that the common law authorises the proceeding proposed agt. the Aurora, & is in force here. by Read.
that the privileges of Congress are and ought to be indefinite. by Read.
Tracy sais he would not say exactly that the Common law of England in all it’s extent is in force here: but common sense, reason, & morality, which are the foundations of the Common law, are in force here and establish a common law. he held himself so nearly half way between the Common law of England and what every body else has called Natural law, & not Common law, that he could hold to either the one or the other as he should find expedient.

